The President
delivered the opinion of the Court.
In discussing the case, of Beale v. Edmundson, it was agreed, by the unanimous opinion of a full Court, that the Act of 1779, applied only to the store accounts of retail dealers; and we should feel ourselves bound by that opinion, unless it were over-ruled by as full a Court, even if our sentiments at this time, respecting the principle then established, were different from what they then were. But the present Court retain the same opinion upon the subject; and must therefore pronounce the law to be in favour of the plaintiffs, upon the special conclusion of the verdict.
Judgment reversed, and to be entered for the plaintiff